In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00089-CV



          PAMELA LOU BURDEN, Appellant

                            V.

        STEVEN BRADLEY BURDEN, Appellee



            On Appeal from the County Court
                 Delta County, Texas
                 Trial Court No. 1942




       Before Morriss, C.J., Carter and Moseley, JJ.
                                         ORDER
       Pamela Lou Burden appeals from a judgment against her in a forcible detainer/eviction

lawsuit in which Steven Bradley Burden, appellee, was awarded possession of the subject

premises to Pamela’s exclusion. The clerk’s record was filed September 4, 2013, and the

reporter’s record has not been filed. Pamela claimed indigence and requested that the reporter’s

record be provided to her at no cost. We abated the matter to the trial court for a hearing on this

issue. Notwithstanding Pamela’s claims of indigence, the trial court determined that she had not

satisfied the requirements of Section 13.003 of the Texas Civil Practice and Remedies Code;

consequently, she does not qualify for a free reporter’s record. See TEX. CIV. PRAC. & REM.

CODE ANN. § 13.003 (West 2002).

       On October 16, 2013, our clerk’s office sent Pamela a letter informing her that she was

not entitled to a free record and, in accordance with Texas Rules of Appellate Procedure 35.3 and

37.3, providing her the opportunity to either pay for the record or make satisfactory payment

arrangements. See TEX. R. APP. P. 35.3(b)(3), (c), 37.3(c). We set October 28 as the deadline for

Pamela to show this Court that satisfactory payment arrangements had been made with the court

reporter. In response, Pamela filed a handwritten letter dated October 25 stating that she had

contacted the court reporter, that payment arrangements had been made, and that the court

reporter would be filing a motion for extension of time so that Pamela could satisfy the payment

arrangements.

       Upon receipt of Pamela’s October 25 letter, our clerk’s office contacted the court

reporter, Dawn Rodden, to confirm the substance of Pamela representations. While Rodden


                                                2
confirmed that Pamela had been in contact with her, she denied that satisfactory payment

arrangements had been made and advised that she had not agreed to file a motion for extension

of time on Pamela’s behalf.

          Offering Pamela another reasonable opportunity to cure the deficiency in the appellate

record, our clerk’s office sent her another letter dated November 6 requesting that she file with

this Court a copy of a written, signed agreement reflecting the payment arrangements to which

she and Rodden had agreed. See id. November 18 was set as the deadline for filing a copy of

the agreement. Pamela was further instructed that the new deadline for filing the reporter’s

record was December 18 and that the agreement with Rodden should provide for the filing of the

record on or before that date.

          On November 18, Rodden filed a copy of the written agreement detailing the payment

arrangements to which she and Pamela had agreed. The agreement required that Pamela pay a

total of $240.00 broken into four weekly installments of $60.00 each. The first payment was due

November 22, and the final payment was due December 13. The payments were to be made in

the form of a money order, and the agreement included an address to which payments were to be

mailed.

          Our clerk’s office contacted Rodden on December 18 to inquire about the status of the

reporter’s record. Rodden indicated at that time that Pamela made the first $60.00 payment on

November 22 as scheduled but that she had made no further payments since that time. Our

clerk’s office contacted Rodden again on December 30 to determine if any additional payments

had been made, and they had not.

                                                3
         On December 27, Pamela filed a motion for an extension of the deadline for filing the

reporter’s record. As cause, Pamela simply stated that she needed additional time to raise the

money required to obtain the reporter’s record. While we are not unsympathetic to Pamela’s

situation, we cannot allow this case to continue in this manner indefinitely. We provided Pamela

with more than one reasonable opportunity to cure the defects in the appellate record as required

by the Texas Rules of Appellate Procedure, see TEX. R. APP. P. 37.3(c), and she failed to take

advantage of those opportunities. Consequently, we are moving the case forward based solely on

the clerk’s record.

         Appellant’s motion to extend the deadline for filing the reporter’s record is overruled.

Appellant’s brief is due to be filed with this Court on or before February 5, 2014. Briefing in

this matter is to be limited to the facts and issues established by the clerk’s record alone, unless

the reporter’s record is received by this Court on or before February 5, 2014.    All other briefing

deadlines will conform to the dictates of the Texas Rules of Appellate Procedure. See TEX. R.

APP. P. 38.6.

         Failure to abide by the terms of this order and to prosecute this appeal with effect may

result in dismissal of the appeal for want of prosecution. See TEX. R. APP. P. 42.3.

         IT IS SO ORDERED.

                                                  BY THE COURT

Dated:          January 6, 2014




                                                 4